           Case 15-10541-BLS    Doc 2448   Filed 09/12/19   Page 1 of 14



             IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF DELAWARE




In re:                                     Chapter 11
SRC Liquidation LLC, et al.,               Case No. 15-10541 (BLS)
                                           Jointly Administered
Debtors.
                                           Re: Docket No. 2392


Marc Abrams, Esq.                          William Bowden, Esq.
Whiteford, Taylor & Preston LLC            Ashby & Geddes, P.A.
405 N. King Street                         500 Delaware Ave., 8th Floor
Wilmington, DE 19801                       Wilmington, DE 19801

Steven Rhodes, Esq.                        Faith Gay, Esq.
Steven Rhodes Consulting, LLC              Selendy & Gay PLLC
1610 Arborview Blvd.                       1290 Avenue of the Americas
Anne Arbor, MI 48103                       New York, NY 10104

Sheldon Toll, Esq.                         John Gleeson, Esq.
Law Offices of Sheldon Toll, PLLC          Debevoise & Plimpton LLP
29580 Northwest Highway, Ste. 1000         919 Third Ave.
Southfield, MI 48034                       New York, NY 10022


Attorneys for Mar-Bow Value Partners,      Attorneys for McKinsey Recovery &
LLC                                        Transformation Services U.S., LLC
             Case 15-10541-BLS          Doc 2448      Filed 09/12/19      Page 2 of 14



                                            OPINION 1

       The matter before the Court is a Motion filed by Mar-Bow Value Partners,

LLC (“Mar-Bow”) for Relief from Orders previously entered by this Court under

Fed. R. Civ. P. 60(d)(3) (made applicable to this proceeding through Fed. R. Bankr.

P. 9024). The heart of the issue is the retention and appointment of McKinsey

Recovery & Transformation Services U.S., LLC (“RTS”) as turnaround professionals

for the Debtors. Mar-Bow alleges RTS failed to disclose its affiliations with a variety

of entities that, in one way or another, hold or held interests that are averse to the

Debtors. Mar-Bow alleges that the failure to disclose was so egregious that RTS has

committed fraud on the Court and that an examiner should be appointed to

investigate the extent of RTS’ conflicts and misstatements. For the reasons that

follow, this Court will deny Mar-Bow’s Motion.

       The Court does not write on a clean slate. As discussed at length below, the

dispute here has been brought and litigated extensively in front of at least three

other bankruptcy courts. Similar claims involving the same parties have travelled

up through the Eastern District of Virginia, to the 4th Circuit, and then were

denied review by the Supreme Court. These parties have also battled in the

bankruptcy courts in the Southern Districts of Texas and New York. In each

instance these parties have argued over a substantially identical set of facts. This

Court therefore has the benefit of the record in those proceedings and the wisdom

imparted by those able judges.


1Pursuant to Fed. R. Civ. P. 52(a)(3) (made applicable through Fed. R. Bankr. P. 7052), this Court
does not make findings of fact or conclusions of law for purposes of a motion filed under Rule 9024.

                                                  2
             Case 15-10541-BLS    Doc 2448     Filed 09/12/19   Page 3 of 14



       I.      BACKGROUND

       The Standard Register Company and its affiliates (collectively, the “Debtors”)

filed petitions for Chapter 11 relief on March 12, 2015. Shortly thereafter, the

Debtors filed an application to employ RTS as turnaround professionals. 2 As is

typical with such applications, RTS filed a Declaration that contained a description

of RTS’ prepetition connections to the Debtors (the “Declaration”). 3 The Declaration

affirmatively stated that “after reasonable inquiry,” RTS had determined that it

“[did] not have any connection with the Debtors or their affiliates, their creditors, or

any other Interested Parties in these cases.” 4 No one objected to the application and

the Court subsequently granted it. 5 Over the course of their reorganization, the

Debtors sold most of their assets and ultimately reorganized into SRC Liquidation

LLC. 6 The Debtors’ remaining assets were largely divided into separate trusts for

the secured and general unsecured creditors.

       The issues raised by Mar-Bow, however, have little to do with the substance

of the Debtors’ reorganization. Mar-Bow’s interest in this Bankruptcy stems from a

general unsecured claim for $7,219 it bought from another creditor in 2016—long

after the Plan had been confirmed and gone effective. Prior to purchasing that

claim, Mar-Bow had no interest in the Debtors or this proceeding whatsoever. Mar-

Bow’s grievances revolve around RTS and other entities in its corporate family:




2 Docket No. 87.
3 Docket No. 87-3.
4 Id.
5 Docket No. 257.
6 Docket No. 1316 (the “Plan”).


                                           3
             Case 15-10541-BLS        Doc 2448      Filed 09/12/19     Page 4 of 14



namely, RTS’ parent McKinsey and Co, Inc. (“McKinsey”) and one of McKinsey’s

other subsidiaries, the McKinsey Investment Office (the “MIO”). Mar-Bow alleges

that RTS failed to disclose information relating to McKinsey’s clients and the MIO’s

investments. These relationships, Mar-Bow posits, extend to entities that

themselves have interests averse to the Debtors—mostly as Debtors’ creditors, but

also as its insurers and landlords (the “Interested Parties”). Because RTS did not

disclose any of McKinsey’s or the MIO’s relationships with the Interested Parties,

Mar-Bow alleges RTS has committed fraud upon the Court and that RTS must

disgorge any fees received for this engagement and be investigated for further

misdeeds.

       Looking at this dispute in isolation, Mar-Bow’s enthusiasm in pursuing RTS

seems out of sync with its economic interests. Should Mar-Bow succeed, it would

receive a relatively low payout—if any—in light of the small value of its claim and

the fact that it would share the pro rata distribution with other general unsecured

creditors.

       But Mar-Bow is obviously interested in something greater. For its part, Mar-

Bow has positioned itself as a defender of public confidence in the bankruptcy

system, arguing that strict enforcement of the Rule 2014 disclosure requirements is

essential “to ensure the integrity of the bankruptcy process.” 7 Mar-Bow has also

attempted to vacate the appointment of RTS in front of bankruptcy courts in New




7Mar-Bow’s Motion for Relief from Orders [Dkt. No. 2392] (quoting In re Watson, 94 B.R. 111, 117
(Bankr. S. D. Ohio 1988)).

                                                4
             Case 15-10541-BLS        Doc 2448      Filed 09/12/19    Page 5 of 14



York, Virginia, and Texas. 8 Significantly, in Alpha Natural Resources Mar-Bow

initially objected to RTS’ Rule 2014 disclosures regarding its connections to the

Debtors and its fee applications. The bankruptcy court overruled Mar-Bow’s

objections. On appeal the district court affirmed and held that Mar-Bow lacked

appellate standing because it had “no pecuniary interest in the outcome of [the]

appeals.” 9 The 4th Circuit then affirmed, 10 and the Supreme Court denied

certiorari. 11 Undeterred, Mar-Bow brought motions to reconsider the retention of

RTS to the bankruptcy courts in New York and Virginia, requesting substantially

the same relief they seek here. Those courts have denied Mar-Bow’s motions for

lack of standing and declined to order sua sponte the appointment of an

independent examiner. 12

       RTS has also sparred over its disclosures with the United States Trustee (the

“UST”). In various other fora, the UST filed motions to compel RTS to make

additional disclosures. Following mediation, RTS and the UST proposed an agreed

order to the bankruptcy courts in New York, Virginia, and Texas. On April 16, 2019,

those courts held a joint hearing and ultimately approved a comprehensive

agreement between RTS and the UST. 13 The settlement contemplated that the UST



8 See In re SunEdison, Inc., Case No. 16-10992 (Bankr. S.D.N.Y.); In re Alpha Natural Resources,
Inc., Case Nos. 15-33869 and 19-00302 (Bankr. E.D. Va.); and In re Westmoreland Coal Co., Case No.
18-35672 (Bankr. S.D. Tex.).
9 Mar-Bow Value Partners, LLC v. McKinsey Recovery & Transformation Servs. US, LLC, No.

3:16CV799, 2017 WL 4414155, at *18 (E.D. Va. Sept. 30, 2017).
10 In re Alpha Nat. Res., Inc., 736 F. App'x 412 (4th Cir. 2018).
11 Mar-Bow Value Partners, LLC v. McKinsey Recovery & Transformation Servs. U.S. LLC, No. 18-

974, 2019 WL 342275 (U.S. Apr. 22, 2019).
12 In re Old ANR, LLC, No. 19-00302-KRH, 2019 WL 2179717 (Bankr. E.D. Va. May 17, 2019); In re

SunEdison, Inc., No. 16-10992 (SMB), 2019 WL 2572250 (Bankr. S.D.N.Y. June 21, 2019).
13 Case No. 19-00302 (E.D. Va.), Docket No. 43.


                                                5
             Case 15-10541-BLS    Doc 2448    Filed 09/12/19   Page 6 of 14



would withdraw its objections and otherwise settle its litigation against RTS for the

alleged failure to disclose in a number of cases in which RTS had acted as

turnaround professionals, including this one. 14 Though it has been very active in

those cases, Mar-Bow was not a party to that agreement.

       After a long journey, RTS and Mar-Bow have now arrived in this Court. As

noted, Mar-Bow filed the Motion [Docket No. 2392] (the “Motion”) and RTS objected

[Docket No. 2405]. RTS then filed a letter requesting the Court bifurcate the

hearing on the Motion to first address the threshold issue of Mar-Bow’s standing.

Mar-Bow opposed that request but, following a telephonic hearing, the Court

determined that bifurcating the proceedings would best serve the interests of

judicial economy and efficiency. The Court thereafter conducted oral argument on

the limited question of whether Mar-Bow has standing to seek relief contemplated

in the Motion, and took the matter under advisement. Subsequently, the parties

requested the opportunity to file additional briefs in light of the Supreme Court’s

ruling in Mission Product Holdings, Inc. v. Tempnology, LLC. 15 The Court granted

that request and has reviewed the briefs that were subsequently submitted by

counsel. 16 This matter has been fully briefed and argued, and is now ripe for

disposition.




14 Id.
15 139 S. Ct. 1652 (2019).
16 Dkt. Nos. 2443 and 2444.


                                          6
            Case 15-10541-BLS     Doc 2448     Filed 09/12/19   Page 7 of 14



      II.    THE PARTIES’ POSITIONS

      RTS’ challenge to Mar-Bow’s standing has three prongs. First, it argues that

if there is a claim against RTS for sanctions, it belongs to the secured creditors

pursuant to the terms of the confirmed Plan, and not to Mar-Bow. Second, it alleges

that the Plan prohibited unsecured creditors from selling their claims. Because

Mar-Bow bought the claim after the Plan went effective, RTS alleges it holds

neither a valid claim nor a pecuniary interest in this proceeding. Finally, RTS

argues the facts of this case do not justify an exercise of the Court’s inherent

authority to order an examination. This dispute is about the scope of Rule 2014,

RTS posits, not fraud on the Court.

      Mar-Bow relies as a threshold matter on § 1109, which grants the “right to be

heard on any issue” to “any party in interest.” As a claim holder asserting an

interest in potential proceeds from sanctions and disgorgement, Mar-Bow posits

that it has standing under § 1109 and Article III. Mar-Bow also argues that this

Court is not bound by the Plan in addressing its request for relief: should the Court

decide to impose sanctions upon RTS, Mar-Bow argues the Court would have broad

latitude to determine how to distribute those proceeds irrespective of the terms of

the confirmed Plan. Because Mar-Bow could, in the Court’s discretion, receive some

of those proceeds, it argues that is has a pecuniary interest in this matter. In the

alternative and if the Court determines Mar-Bow does not have standing, it argues

that this Court should nevertheless exercise its inherent authority to order an

examiner to investigate its allegations of fraud upon the Court.



                                           7
              Case 15-10541-BLS       Doc 2448      Filed 09/12/19     Page 8 of 14



       III.    JURISDICTION

       The Court has jurisdiction over this matter under 28 U.S.C. §§ 1334 and

157(b)(1). Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

This dispute relates to orders previously entered in this Chapter 11 proceeding that

appointed RTS as turnaround professionals. This Court “plainly [has] jurisdiction to

interpret and enforce [its] own prior orders.” Travelers Indem. Co. v. Bailey, 557

U.S. 137, 151 (2009). 17

       IV.     ANALYSIS

       As noted, Mar-Bow first argues that it has standing under both Bankruptcy

Code § 1109 and Article III. In the alternative, it contends this Court has an

independent responsibility to investigate RTS’ alleged fraud. These arguments are

addressed in turn.

       A. STANDING

       There are two distinct, but similar, grounds for Mar-Bow to assert standing

in this matter: 11 U.S.C. § 1109 and Article III. Under § 1109, any “party in interest

. . . may raise and may appear and be heard on any issue in a case.” The term “party

in interest” is not defined by the Code, but the Third Circuit has defined it as

“anyone who has a legally protected interest that could be affected by a bankruptcy

proceeding.” In re Global Indus. Tech., Inc., 645 F.3d 201, 210 (3d. Cir. 2011)

(quoting In re James Assocs., 965 F.2d 160, 169 (7th Cir.1992)).


17In its Motion, Mar-Bow consented to the authority of this Court to enter a final order on this
matter. RTS’ Objection did not contain such a statement. Pursuant to Local Rule 9013-1(h), RTS has
therefore waived the right to contest this Court’s authority to enter a final order.


                                                8
                Case 15-10541-BLS          Doc 2448      Filed 09/12/19     Page 9 of 14



          Article III, meanwhile, demands that Mar-Bow demonstrate (1) it has

suffered a concrete injury that is actual or imminent, (2) there is a causal

connection between the alleged injury and the challenged conduct, and (3) a

favorable decision would likely redress the injury. Lujan v. Defenders of Wildlife,

504 U.S. 555, 560-61 (1992). Some courts have disagreed over whether the standing

analyses under Art. III and § 1109 are identical, 18 but the Third Circuit has

provided clear guidance on this topic and has ruled that “Article III standing and

standing under the Bankruptcy Code are effectively coextensive.” Global

Indus. Tech., 645 F.3d at 212. Consistent with the Third Circuit’s treatment of the

issue, this Court will consider the analyses under Art. III and § 1109 as essentially

identical.

                  1. Injury

          Pursuant to Supreme Court and Third Circuit precedent, Mar-Bow has

standing in this matter only if it has a legally protected interest that has been

injured. Id. Mar-Bow argues it has such an interest because, should this Court

impose sanctions on RTS, the Court might distribute those proceeds to general

unsecured creditors, including Mar-Bow. RTS replies that Mar-Bow does not have

standing because (1) all general unsecured claims belong to the General Unsecured

Creditor Trust (“GUC Trust”), not individual creditors, (2) Mar-Bow’s purchase of

the claim was invalid, and (3) per the Plan, any distribution of sanction proceeds

would flow only to the Secured Creditor Trust (“SC Trust”).


18   See In re Alpha Nat. Res. Inc., 544 B.R. 848, 855 (Bankr. E.D. Va. 2016).


                                                     9
            Case 15-10541-BLS         Doc 2448       Filed 09/12/19    Page 10 of 14



       The Court agrees that Mar-Bow does not have a legally protected interest in

this matter and therefore holds that it lacks standing to assert the Motion. As

noted, the confirmed Plan divided the Debtors’ assets between trusts for the secured

and unsecured creditors. The Plan described twelve specific categories of assets that

did not vest in the SC Trust. 19 Other than those enumerated categories, all of the

Debtors’ assets went to the SC Trust. 20 A claim for disgorgement or sanctions does

not fit into one of those twelve categories. 21 Therefore, if the Debtors had a claim for

sanctions against RTS, the confirmed Plan conferred that claim upon the SC Trust

and Mar-Bow, as a general unsecured creditor, has no interest in potential proceeds

from sanctions and disgorgement.

       In addition, Mar-Bow’s alleged interest in the potential sanction proceeds is

too hypothetical to satisfy the Lujan standing test. To receive anything, Mar-Bow

would need to succeed in proving RTS committed fraud on the Court, that sanctions

and disgorgement are the appropriate remedy, and then convince this Court to take

the extraordinary step of disregarding the confirmed Plan and distributing those

proceeds to unsecured creditors. Such an attenuated path to recovery on its claim

does not establish an “actual or imminent injury.” Lujan, 504 U.S. at 560.



19 As defined by the Plan, those assets are (1) the Rabbi Trust Proceeds, (2) the Wind-Down Amount
other than the Wind-Down Settlement Payment, (3) the Wind-Down Funds Accounts, (4) the
Avoidance Actions, (5) the GUC Trust Causes of Action, (6) the D&O Insurance and D&O Policies,
(7) the Taylor Utility Deposits, (8) those GUC Trust Assets transferred to the GUC Trust in
connection with the closing of the Taylor Sale under the Committee Settlement, (9) the obligation of
Taylor to pay the Taylor Payment Receivable, (10) the obligation of the GUC Trust to repay the GUC
Trust Seed Funding Amount, (11) Terre Haute (as defined in the Wind-Down Settlement), and (12)
the Equity Interest in any of the Debtors or Liquidating Debtors. See Plan, Ex. A at 10.
20 Plan at 8.
21 To the extent that a general unsecured creditor could assert a claim to an Avoidance Action

against RTS, it would be time-barred under § 546(a).

                                                10
           Case 15-10541-BLS          Doc 2448    Filed 09/12/19   Page 11 of 14



       Mar-Bow’s appeal to the Supreme Court’s holding in Tempnology likewise

does not save its claim. In Tempnology, the Supreme Court addressed whether the

rejection of a trademark license under § 365 deprived the licensee of the right to use

the trademark. The plaintiff in Tempnology argued the relevant trademark had

expired and therefore the § 365 issue was moot. The Supreme Court rejected that

argument and reasoned “[i]f there is any chance of money changing hands, [the

defendant’s] suit remains live.” 22 Because Mar-Bow believes money may exchange

hands here, it argues this issue is not moot.

       The Court does not reach the question of whether this issue is moot under

Tempnology because it does not need to. The issue here is standing, not mootness.

Up to the moment the Supreme Court issued Tempnology, none of the parties had

raised mootness. For purposes of this Opinion, the Court assumes there may be a

live controversy relating to RTS’ disclosures and, indeed, the objections raised by

the UST in front of the bankruptcy courts in New York, Virginia, and Texas would

appear to confirm that assumption. Even so, the question remains whether Mar-

Bow’s interests have been injured. They have not. The Supreme Court has

cautioned against “confus[ing] mootness with standing.” Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000). This Court will heed

that advice.

       In addition, the Court does not draw a conclusion on whether Mar-Bow’s

purchase of the claim was valid. The Court notes, however, that the case cited by


22Tempnology,   139 S. Ct. at 1660.


                                             11
           Case 15-10541-BLS      Doc 2448      Filed 09/12/19   Page 12 of 14



RTS is inapposite. RTS argues that the GUC Trust restricted general unsecured

creditors from assigning their claims to other entities. RTS is correct that a contract

may restrict claims trading, but to do so it must contain “express language that any

subsequent assignment will be void or invalid.” In re Woodbridge Grp. of

Companies, LLC, 590 B.R. 99, 103 (Bankr. D. Del. 2018) (internal citations

omitted). If a contract does not contain such express language, then a claim

assignment is “valid and enforceable but generates a breach of contract action that

the non-assigning party may bring against the party assigning its interest.” Id. The

GUC Trust provides the claims are “not transferrable,” but it does not appear to

contain express language voiding claims that are subsequently assigned. Therefore,

Mar-Bow’s purchase of the claim may have generated a breach of contract action

against the original claimholder. But under Woodbridge, Mar-Bow would likely still

hold a valid claim.

             2. Redressability

      Even if Mar-Bow could articulate some tangible injury caused by RTS’

alleged fraud, its requested relief would not redress its injury. To satisfy the

redressability element of Article III standing, Mar-Bow must show a substantial

likelihood that the requested relief will prevent or redress its claimed injury. Pub.

Employees for Envtl. Responsibility v. U.S. Dep't of the Interior, 832 F. Supp. 2d 5,

19 (D.D.C. 2011). Mar-Bow bears the burden of showing the redressability of its

injury is “likely as opposed to speculative.” Id. (internal citations omitted).




                                           12
           Case 15-10541-BLS      Doc 2448     Filed 09/12/19   Page 13 of 14



       Again, Mar-Bow’s claim for injury derives from a general unsecured claim for

about $7,000. To redress that claim, it seeks a full investigation into RTS’ conduct

and interests, which Mar-Bow believes may result in sanctions, which could be paid

to the general unsecured creditors, which may flow to Mar-Bow.

       Mar-Bow’s claim to disgorgement or sanction proceeds is entirely speculative.

Mar-Bow would need to jump several lofty hurdles to even approach the chance to

receive sanction proceeds. The requested relief—an investigation—would be the

first step in a long journey. Assuming that Mar-Bow somehow did prove that an

investigation and sanctions are appropriate, the likely result would be a payment to

secured creditors for the reasons described above.

       Again, Mar-Bow speculates that this Court could bypass secured creditors

and direct the payment to unsecured creditors. But it has not offered any reason for

why the Court would do that. The Court cannot conceive of what circumstances

would compel it to re-arrange the Plan’s payment scheme in this case, particularly

when the secured creditors appear to also be innocent bystanders to RTS’ alleged

failure to disclose.

       The Court’s ruling is further bolstered by the UST’s decision to settle its

claims against RTS. As noted, the UST had raised the disclosure issue in various

other forums and ultimately settled its claims against RTS in a number of cases,

including this one. While this Court certainly enjoys the power to order an

investigation where circumstances warrant, the UST has already raised and

resolved the issue. The Court also notes that the settlement between the UST and



                                          13
            Case 15-10541-BLS          Doc 2448       Filed 09/12/19    Page 14 of 14



RTS contained a carve-out for fraud and the UST remains free to pursue those

claims. 23 If there are genuine allegations of fraud against RTS, then the UST—as

the congressionally appointed bankruptcy “watchdog”—is the appropriate entity to

evaluate and bring those claims in the first instance. 24

       B. THE COURT’S EQUITABLE POWER TO INVESTIGATE FRAUD

       Mar-Bow has also requested that this Court exercise its equitable powers

under § 105(a) and appoint an independent examiner. Mar-Bow made similar

requests in front of the courts in New York and Virginia, which both declined the

invitation. For similar reasons and for those stated above, this Court will also

decline to exercise its equitable authority to appoint an examiner.

       V.      CONCLUSION

        For the reasons stated above, Mar-Bow’s Motion is denied. The parties are

requested to confer and submit a proposed form of order consistent with this

Opinion with fourteen days of the date hereof.



Dated: September 12, 2019                              ____________________________________
       Wilmington, Delaware                            Brendan Linehan Shannon
                                                       United States Bankruptcy Judge


23 The legislative history of the Code provides that the UST will oversee the administration of
bankruptcy cases and act as “watchdogs ... prevent[ing] fraud, dishonesty, and overreaching in the
bankruptcy arena.” H.Rep. No. 989, 95th Cong., 2d Sess. 88, reprinted in 1978 U.S.Code Cong. &
Admin. News 5787, 5963, 6049.
24 The Court’s conclusion today is further informed by the proceedings in the litigation brought by

Mar-Bow’s owner Jay Alix against McKinsey in the Southern District of New York. See Case No. 18-
cv-4141 (S.D.N.Y.). Consistent with the courts that have addressed Mar-Bow’s allegations against
RTS, that court found that Mr. Alix had failed to adequately allege that he had suffered a harm as a
result of McKinsey’s alleged failure to disclose. JAY ALIX, Plaintiff, v. MCKINSEY & CO., INC., et
al., Defendants. Additional Party Names: McKinsey & Co. Inc., McKinsey Holdings, Inc., McKinsey
Recovery & Transformation Servs. U.S., LLC, No. 18-CV-4141 (JMF), 2019 WL 3889855, at *5
(S.D.N.Y. Aug. 19, 2019).

                                                 14
